Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-7 the prior art of record does not teach a display device used in a hand-held electronic device comprising: a TFT substrate; a counter substrate fixed to the TFT substrate with a seal member; a first polarizing plate provided on the TFT substrate; a second polarizing plate provided on the counter substrate; a protective member provided on the second polarizing plate with an adhesive; and a back light fixed to the first polarizing plate with a fixing member, wherein the protective member is a protective cover of the hand-held electronic device and an edge of the protective member overlaps at least the seal member and the fixing member.
Regarding claims 8-14 the prior art does not teach a display device used in a hand-held electronic device comprising: a TFT substrate; a counter substrate fixed to the TFT substrate; a first polarizing plate provided on the TFT substrate; a second polarizing plate provided on the counter substrate; a protective member provided on the second polarizing plate with an adhesive; and a back light fixed to the first polarizing plate with a fixing member, wherein the protective member is a protective cover of the hand-held electronic device and an edge of the protective member overlaps at least the fixing member.
The combination of a back light fixed to the first polarizing plate with a fixing member, wherein the protective member is a protective cover of the hand-held electronic device and an edge of the protective member overlaps at least the fixing member is not taught by the prior art of record provides no basis for adjusting the edge of the protective cover to overlap a fixing member used to fix a backlight to a lower polarizer.
The closest prior art of record as previously cited in parent applications are Maekwa US 2005/0158665, Tsujiuchi US 2007/01211334 and Ota US 2004/0141141.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871